641 S.E.2d 4 (2006)
Pammy Austin EZELL as Guardian ad Litem of Michelle Lynn Morland and North Carolina Department of Health and Human Services, Division of Medical Assistance, Intervenor
v.
GRACE HOSPITAL, INC., John F. Whalley, M.D. and Mountain View Pediatrics, P.A.
No. 44A06.
Supreme Court of North Carolina.
December 14, 2006.
Belinda A. Smith, Assistant Attorney General, for NCDHHS.
William H. Elam, Michael J. Rosseaux, Charlotte, for Pammy Ezell.
Elizabeth E. McConnell, Asheville, for Grace Hospital, et al.
Christopher R. Nichols, Raleigh, for NCATL.
Prior report: 360 N.C. 529, 631 S.E.2d 131.

ORDER
Upon consideration of the petition filed by Plaintiff (Ezell) on the 4th day of August 2006 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th day of December 2006."